Appeal from a judgment of the Supreme Court, Kings County, rendered May 17, 1968, convicting defendant of grand larceny in the first degree, after a nonjury trial, and imposing sentence. Judgment affirmed. No opinion. Beldock, P. J., Brennan and Hopkins, JJ., concur; Christ and Rabin, JJ., dissent and vote to reverse the judgment and order a new trial, with the following memorandum: In our opinion, the People failed to prove beyond a reasonable doubt that the retail value of the stolen car was more than $500 (cf. People v. Harold, 22 N Y 2d 443, 445). The owner’s rather vague testimony as to the amount his insurance company paid him after the theft is not probative. No other evidence as to .the value of the stolen car appears in the record. The majority, however, sustain this conviction by taking judicial notice of the 1967 National Market Reports, which listed the wholesale values of used automobiles. We think that those reports are not a proper subject of judicial notice. Even if they were, however, they would not be probative as to the value of the specific automobile involved in this case, since these reports reflect only the average value of a given class of automobiles (Richardson, Evidence [9th ed.], § 41). A new .trial is required.